Title: From Louisa Catherine Johnson Adams to John Adams, 22 March 1819
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					
					Washington 22d March 1819
				
				You reproach me unjustly my dear John and I suspect you received a long letter from me the 15 or 16 of the Month, in answer to your last; so that I am not so heavily indebted as you pretend It is very flattering to me, and affords me unspeakable pleasure, to find you so desirous of obtaining Letters from me, and it is so gratifying to me to seize every opportunity of evincing my affection for you, I need no urgency to induce me to write as frequently as you can wish—You will soon be launched into a scene which will enlarge your sphere of action, and you will then perhaps regret the desire you now express of a more enlarged correspondence—I will however not exact replies to all my Letters, and will continue to write often, until I observe that my Letters oppress you—This appears already to be the case with George, and his numerous duties as I am willing to believe, so occupy his time he cannot find a few solitary moments to perform so arduous a labour—It has been suggested to me that the College duties prevent any thing like regular communications, and I will therefor expect nothing—I thank you very much for the care you have taken of my Letters and papers, and recommend you to set apart all you may find; there were a great number left at Quincy when we went to Russia both belonging to your father and me, which I have never been able to find, and I suppose those you mention are a part of them—Miss Harriet Welsh mentioned in her Letter to me that there was a desk at Quincy which Louisa Smith said you might have—and I think as well as your father if they can spare it you had better take it, as you will find it a great convenience—As to my coming on it is quite uncertain, and as Philip is going to School, I do not know whether it will be in my power to bring Mr Booth back—but I think the best way of sending him would be by the Packet. You might see the Capt yourself, and put him under his particular charge, and I have no doubt he would come perfectly safe—I am very sorry to hear of poor de Grands misfortune, he is so devoted to your father and has been so grateful for the attentions we shewed him when we lived in Boston which were in part trifling in themselves; and it is at least 12 years since we first became acquainted with him and his attachment has never variedHis misfortune even in this instance has been brought on by imprudently becoming security for a man in distress, and your poor Grandfather was ruined in the same manner—Let me entreat you to treat him with politeness, and respect; and do not suffer the ill reports of federal prejudice or any political party, to poison your mind against any one, but more especially against those whose friendship has stood the test of years—I particularly wish to guard you against the danger of party spirit, as you are peculiarly fitted by your disposition and character to be assailed and even drawn in to measures which may endanger your future prospects in life—Avoid if possible discussions of every kind until your judgment is matured, and you will be less apt to fall into errors, of which you are particularly susceptible, from the warmth of your heart and the strength of your attachments—I will never attempt to bias your opinion’s, but if I see a moment of danger, I will endeavour to guard you affectionaly, and in time I trust to save you—Apropos! I hope you will have noticed in Birkbecks book what he say’s about the manner of Gentlemen’s sitting the truth of which I know to my cost, for I have scarcely a chair with a whole back—I pray you to be cautious not to acquire such habits, which would excessively mortify your affectionate Mother
				
					L. C. A—
				
				
			